Title: To Thomas Jefferson from William Short, 20 July 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague July 20. 1792

My two last letters will have informed you of my arrival here and my reception in quality of Minister resident, as well as the objection made to the form of my letter of credence, on account of its not giving the States-general, the title of High Mightiness which they insist on and recieve from other powers. You will have seen by the copies of their resolution for my admission, which I had the honor of inclosing to you, that they expect to recieve from the President of the United States, another letter of credence giving them the customary title, which they take for granted was omitted without intention.
As yet I have had no occasion to exercise my ministry with respect to the protection of our commerce in this country and its colonies, as recommended to me in your letter of Jany. 23d. (the last which I have had the honor of recieving from you). No complaints have come to my knowlege and I therefore suppose no injury has been offered. I am endeavouring at present to acquire a more particular acquaintance with the state of our commerce in the several parts of these countries as well as their colonies, in order to ascertain the best means of extending its privileges. I shall find difficulty in this pursuit except at Amsterdam, owing to there being no person to whom I can particularly address myself elsewhere. I am not acquainted with the reasons for consuls having not been appointed in this as well as the other commercial parts of Europe; but I should imagine it would be useful to have one at each of the ports of Amsterdam and Rotterdam. I cannot help recalling to  your mind what I mentioned to you in a former letter from Amsterdam as an objection to the person whom I had heard designated for that place.
The political situation of this country seems to promise perfect tranquillity both to external and internal affairs. There is no doubt of the malevolence of government as to those who dominate, in France at present, but there is every reason to believe they will adhere to the neutrality which after the example and under the influence of England, they have hitherto professed. They have lately given a mark even of complaisance to the French government and of incivility to the King’s brothers which was not expected; and the more so as it was obtained by the French minister here who is personnally extremely disagreeable to their High Mightinesses, being an agent of the late Jacobin ministry, and a partisan of their system. At his request the magistrates of Amsterdam and Rotterdam have arrested several persons on suspicion of being engaged in forging assignats, and a promise was further given him of being allowed to send them to France for trial. Of the prisoners one was an agent of the King’s brothers, having an authority from them to raise money by loans on their account. His papers and authority were delivered up to M. de Maulde, the French minister here. The Princes who have representatives in several of the European courts sent one here also. He had informed them that their H. M. had expressed marks of strong attachment to their cause. In consequence of this they wrote a letter to their H.M, as exercising the sovereignty of France during the captivity of the King, marking their satisfaction for sentiments expressed to their representative here (the Count de Walderen aide du camp to the Count D’Artois) complaining of the arrestation of their agent at Amsterdam, as well as the conduct of M. de Maulde, and asking his immediate liberation. I am told that the States general have not only refused to answer the letter, but have expressed their displeasure, that the representative of the Princes should have given them reason to believe that they, their H.M. professed sentiments which they had never declared. And indeed, it must strike all those who are not as infatuated as the Princes themselves, that their H.M. having formally admitted a minister from the King, could not acknowlege in his brothers the character they assumed. Still however as you may suppose, in a government composed of various persons and different parties, opinions are various also, and there are, no doubt, some who from different motives would wish to engage their country in the coalition against France.
With respect to internal affairs also the government has acquired such strength from the late revolution as will insure tranquillity, until  one of those periodical crises to which the nature of man and the form of their government necessarily subject them, shall arrive. Such a period seems far removed at present, the Stadtholder himself being young, his family numerous and his successors of age to take on themselves the government. Those who form what is called the patriotic party are numerous, rich, and discontented. This circumstance will probably keep the Stadtholder and the Regents of the several cities and their Representatives in the States of the several provinces united, and so long as they are, their will can meet with little opposition, the more so as the lowest and most numerous class of the people is almost unanimously in their favor, and the army of course, as they pay and command them. The rich inhabitants who enjoy no kind of political rights whatever, are the only persons they have to fear. The late revolution having proved unsuccessful in itself and shewn them how prejudicial such a state of things is to their business and property, will also render many of them averse to make a new attempt for change. The failure of the revolution too in France, and the misfortunes both public and private which it has occasioned and will still occasion, though begun under such favorable auspices, will have great influence in this country.
Notwithstanding this posture of affairs government here exercise a degree of caution which seems to border on apprehension of danger—an instance of this exhibited on the 14th inst. is particularly remarkable. The French minister had a te Deum sung in his chapel in honor of the federation, and although this was as it were a private ceremony at which a few people only were present, in consequence of it, the guard here was doubled and every mark of readiness to act, shewn.
All who wish well to France were anxious to learn how that day passed at Paris, where there were grounds for serious apprehension. Accounts which remove the alarms for that moment have been recieved here, no accident having happened. I forbear troubling you with the affairs of that place, as you will undoubtedly be more early and much better informed of them by M. Morris.
The Austrian and Prussian armies are assembling on the frontiers and are to be commanded by the Duke of Brunswic who has already arrived at Coblence, where he had a long interview with the King’s brothers. It is said they will not enter France until after the harvest shall have been gathered in and this by the advice of the Duke of Brunswic. It is certain there will be nothing to oppose the march of such an army—but what means these powers will pursue of reinstating the former government, until men’s minds in France shall  have changed, or of indemnifying themselves for their expences I cannot say. Probably they will be guided by circumstances and do not yet know how far the torrent will carry them. Their best friends undoubtedly have been those mad and corrupted people in France who under the name of liberty have destroyed their own government, and disgusted all the real supporters of the constitution, men of honesty and property, with an order of things where all the rights of humanity and those of society and property are daily violated with impunity—where universal anarchy prevails and where of course there is no succour from the protecting arm of the law against mobs and factions which have assumed despotic power.
You will learn from the gazettes inclosed the election of the new Emperor. I beg leave also to refer you to them for other articles of intelligence; mentioning only what you will not find there, that the affairs of Poland have already become so desperate that some of the principal members of the present government have asked the King’s permission to allow them to retire out of the country for safety and it has been debated in their council of state whether the King himself ought not to do the same. In the meantime a treaty is on foot between Russia and Prussia which gives every reason to believe that the latter not content with basely abandoning the poor Poles, intends to add to his dishonor by sharing in their spoils.
It is probable the affairs of this unhappy country and of France will be carried on in concert between the three great Northern Powers. The Empress cannot consent to forego the glory she considers resulting from the operation in France. She has from the beginning been the most forward in the idea of going to relieve a captive monarch. She had determined to furnish troops for the expedition. The Prince of Nassau the emissary of the Princes at Petersburg, has lately induced her to substitute pecuniary succours (of which the Princes are much more in need) to men. He has accordingly arrived at Coblence with the sum of a million of reubles.
During these Continental troubles the island of Great Britain is enjoying peace and prosperity, their revenues increase, and their successes in the East Indies are complete. Now and then there is some appearance of fermentation on particular occasions, but the government is so strengthened by the general prosperity that I should suppose they had nothing to fear from it, although the King’s proclamation published two months past would indicate that they were not without some kind of apprehension.
Since the helm of affairs in Spain has been put into the hands of the Count Daranda, the conduct of that government towards France  has been changed to the appearance of a perfect neutrality and in general the administration has given more satisfaction to the country. An amelioration in the state of their affairs may be expected under his ministry, but the order of nature will necessarily prevent its being a long one.
I have now the honor Sir of enclosing you my account with the U.S. from July 1 1791. to July 1 1792. I hope it will be more fortunate in arriving than that which I sent you for the year preceding; and in order to insure it I shall forward also successively a duplicate and triplicate. In the mean time I must ask your attention to the following observations with respect to this account. By accident some papers relative to it as well as the copy of my last account transmitted to you, were left at Paris, not finding them among those I brought with me; although I thought until examination here, that I had packed them up. This however will make a very small difference, as it only prevents my charging in the present account some articles—of small value—that for postage paid in Paris during the last year will be the most considerable—there is a trifling advance to two or three poor sailors also for which I have their reciept—but not being able to recollect precisely the sums without the papers, I thought it best to postpone charging them until my next account giving you this previous notice of it. The balance due me on my former account and with which I begin my charge in this is taken from my letter of Oct. 6. 91. inclosing that account. I think the sum cannot be mistaken, but I will ask the favor of you to compare it with the balance of my last account (of which I sent you a duplicate and triplicate immediately on apprehending the miscarriage of the first copy) and correcting the error if by chance there should be one contrary to my expectation. The carriage charged in this account is one which I purchased in London for the Spanish journey—that which I formerly had for the journies to Holland had been much abused and ruined by these journies. It was without wheels and out of repair. It was sold in assignats for the most that could be had for it. It was no more than it would have sold for if there had been no assignats, as several articles had not augmented on account of the assignats, and this among them—on account of the exchange however it produced much less in florins. I have credited the U.S for it as you will see in my account. From your letter of Jany. 23. having every reason to believe I should find at the Hague those relative to Spain, I thought it prudent to procure a carriage for the journey whilst in London. I should probably have been obliged to have sent for one from thence, having been advised by those who had gone the same journey, to undertake it with an English carriage. It would have cost  more to have had it sent to me here, besides the delay. In my account I charge what it cost for transportation from Harwich to Helvoetsluys, and also the duty paid there. This latter I could have had re-imbursed I suppose on a formal application, but did not suppose it would be proper to make it for so small a sum. There is no deficiency on the Cr. side of this account, occasioned by the papers left in Paris. I give the U.S. credit for all the sums advanced me by their bankers during the last year, being furnished with the state of them here by them. I find there is a difference made by them between the sums expressed in the bills I gave Mr. Grand and that with which they charge me, on account of the agio being added. I mention this because in my former account I expressed these sums according to those of the bills I gave Mr. Grand and of course left out the addition of the agio. There will be therefore a small difference between the sums of the respective bills for which I credited the U.S. on that account and those which will have been expressed by the bankers in their account furnished either to you or to the treasury. The agio fluctuated during that period above and below par, so that the difference will be inconsiderable. Still it is proper I should correct it by this explanation.
I subjoin a note of the expences of my late journey from Paris to the Hague. Your letter of Jany did not say expressly I was to charge them, and therefore I did not do it—if it was your intention I will ask the favor of you to say so—if not, then I submit to you whether the augmentation occasioned by the journey through England on account of the situation of the frontiers and the circumstances of my departure from Paris, should not be allowed. However I mention these things only by way of memorandum, and shall be perfectly satisfied whatever be your decision; only observing that if it is the intention that the salary should be an indemnity for the expences of travelling, it will not be equally just for the persons employed in different grades and with different salaries since the expences are the same in all cases, and in my case particularly, they have been extraordinarily augmented by the extraordinary situation of the frontiers, at least doubling the expences of the journey from Paris to the Hague.
I have lately recieved a letter from M. Fenwick of Bordeaux in which he informs me he has recieved from you a packet for me that you desired him to keep to deliver to me on my way through there to Spain. This augmented my uneasiness as to the fate of the letters which I had expected to find here from you, as it would seem you must have written them some time ago, from expecting that I should be already at Bordeaux. I wrote to the bankers to know whether they had any knowlege of any vessel from America to Amsterdam being  missing, and they informed me at that time that all of which they had any knowlege had arrived except the Sion Capt. Oliver, which sailed from N. York about the 9th or 15th of March last. And that great fears were entertained for her safety. You will know whether you made use of that conveyance. I have the honor to remain with sentiments of the most perfect respect & attachment, Dear Sir, your most obedient humble servant

W Short

